DETAILED ACTION
The instant application having Application No. 17/070,176 filed on October 14, 2020 is presented for examination by the examiner. Claims 1-6 are pending.

Drawings
The applicant’s drawings submitted on October 14, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated October 14, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,838,234. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below:
Instant Application: 17/070,176
Patent 10,838,234
Explanation as needed
1. A soft contact lens having improved visual performance, the soft contact lens comprising: 

an optical zone surrounding a lens center and having a radius; 

and a peripheral zone surrounding the optical zone and extending to a lens edge,  

wherein the contact lens is configured with a smooth pupil apodization function centered around said lens center and extending to said lens edge to modulate the amplitude transmission profile of the soft contact lens such that transmissivity of the lens decreases continuously from the lens center to the lens edge, 

a neutral density filter is applied to the soft contact lens to implement the smooth pupil apodization function, 

the smooth pupil apodization function is expressed mathematically as 
A(r)=exp(-α*(r2/ro2)), 

wherein in making the calculation for A(r) α ranges between 0.1 and 10, 

ro is set equal to said radius of said optical zone, and 






r ranges between 0 and ro.
1. A soft contact lens having improved visual performance, the soft contact lens comprising: 

an optical zone surrounding a lens center; 

and a peripheral zone surrounding the optical zone and extending to a lens edge, 

wherein the contact lens is configured with a smooth pupil apodization function centered around said lens center and extending to said lens edge to modulate the amplitude transmission profile of the soft contact lens such that transmissivity of the lens decreases continuously from the lens center to the lens edge, 

a neutral density filter is applied to the soft contact lens to implement the smooth pupil apodization function, 

the smooth pupil apodization function is expressed mathematically as A(r)=exp(−α*(r2/r02)), 

wherein in making the calculation for A(r) α ranges between 0.3 and 3.0, 

r0 is set to 4 mm, and 







r ranges between 0 and 4.0 mm.




The radius of the optical zone is inherent to an optical zone.




























The range of 0.3 to 3.0 is inside the claimed range of 0.1 to 10.

4 mm would be understood to an ordinary skilled artisan as an example of the radius of an optical zone. For example consider current claim 2.

The range of 0 to 4.0 mm would be understood to an ordinary skilled artisan as an example of a range from 0 to the radius of the optical zone. For example see current claim 2.
2. The soft contact lens according to claim 1, wherein α ranges between 0.3 and 3.0 

and r0 is set to 4 mm.
1. wherein … α ranges between 0.3 and 3.0, 


r0 is set to 4 mm

3. The soft contact lens according to claim 1, wherein the neutral density filter reduces halo introduced by optical ray multiple reflections within the soft contact lens as compared to the soft contact lens without the neutral density filter.
2. The soft contact lens according to claim 1, wherein the neutral density filter reduces halo introduced by optical ray multiple reflections within the soft contact lens as compared to the soft contact lens without the neutral density filter.




Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,838,234 in view of Blum USPGPub 2021/0278705 (hereafter Blum). 
Regarding claim 4, US 10,838,234 claims the soft contact lens according to claim 3 as outlined above, however US 10,838,234 does not explicitly claim “wherein the neutral density filter is embedded within the contact lens”.
Blum teaches “wherein the neutral density filter is embedded within the contact lens (claim 3: “wherein the electronic component embedded in the optical lens includes an electro-active neutral density filer having a transmissivity that changes in broadband in response to application of a voltage to the electronic component.”)”.
Blum further teaches (paragraph [0002]): “The electro-active material usually changes its refractive index or transmission in response to an electric voltage applied to the electro-active material. Therefore, the electro-active lens can dynamically adjust its optical power or transmission, controlled by the user or automatically triggered by environmental conditions such as the intensity of ambient light.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed the neutral density filter within the contact lens as taught by Blum in the device of US 10,838,234 for the purpose of dynamically adjusting its transmission as triggered by environmental conditions such as the intensity of ambient light as taught by Blum (paragraph [0002]).

Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,838,234 in view of Legerton et al. US 5,662,706 (cited in an IDS, hereafter Legerton). 
Regarding claims 5 and 6, patent US 10,838,234 claims “the soft contact lens according to claim 3,” however, US 10,838,234 does not explicitly claim (claim 5) “wherein the neutral density filter is a coating applied to a surface of the contact lens” or (claim 6) “wherein the neutral density filter is printed on said contact lens”.
Legerton teaches (claim 5) “wherein the neutral density filter is a coating applied to a surface of the contact lens (col. 6 lines 61-64: “the mask 100 can be produced by methods such as but not limited to selection of appropriate neutral density or color filters, metal deposition, such as sputtering, vacuum deposition, printing, spraying, etc.” any of these deposition methods results in a coating applied to the surface of the contact lens)” 
(claim 6) “wherein the neutral density filter is printed on said contact lens (col. 6 lines 61-64: “the mask 100 can be produced by methods such as … printing”)”.
Legerton further teaches that any of these methods can be used to produce the desired neutral density filter (col. 6 lines 61-64).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to apply the neutral density filter as a coating, such as a printed coating as taught by Legerton in the soft contact lens of US 10,838,234 for the purpose of producing the desired neutral density filter on the contact lens as taught by Legerton (col. 6 lines 61-64).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872